DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adrian D. Battison on 12/3/2022.
Claim 1 is amended as follows:
As to claim 1, line 17, change the “period” at the end of the line to a -; -.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is incomplete. Appropriate correction required.
Allowable Subject Matter
Claims 1-18 and 20-35 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for obtaining information relating to a target molecule in a sample volume containing sample molecules comprising: collecting interaction radiation that has at least in part interacted with at least one molecule in each of said at least two perturbed configurations; measuring a temporal sequence of amplitudes of interaction radiation collected for one or more directions and/or polarizations which are related to the field direction; for each field direction and/or polarization, separating amplitudes that are related to the temporal sequence of applied fields from amplitudes that are not related to the temporal sequence of applied fields; and obtaining information relating to a target molecule from amplitudes that are related to the temporal sequence of applied fields, in combination with the rest of the limitations of the claim.
	Claims 2-18 and 20-35 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Chew et al. (US Patent# 10, 858,268 B2) teaches a system for applying a superimposed time-varying frequency electromagnetic wave to a target object or a target region that is formed by the target object and a medium surrounding the target object, comprising a device for generating a superimposed time-varying frequency electromagnetic wave where the time-varying AC wave is riding on the predefined DC bias voltage. When applied to the object or region, the superimposed time-varying frequency electromagnetic wave is able to induce a flow of ionic current having a DC component traveling in a pulsating and time-varying manner in the target object and/or in the medium and effect induced vibration of electrons and molecules of the target object and the medium. The invention also relates to a method applying a superimposed time-varying frequency electromagnetic wave to a target object or a target region. The method and the system of the invention significantly reduce the capital cost and require very low energy, with the environmentally friendly final products, and are able to result in various treatment effects simultaneously (abstract). However, Chew does not teach bolded limitation above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886